Case 2:20-cv-02017-PKH-MEF Document 36                Filed 05/20/20 Page 1 of 2 PageID #: 123



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

 DAVID CONRAD ALVERSON, SR.                                                           PLAINTIFF

 v.                                   Civil No. 2:20-cv-2017

 TURN KEY MEDICAL SERVICES, et al.                                                DEFENDANTS

                                             ORDER

        Plaintiff David Conrad Alverson, Sr. submitted for filing a pro se civil rights action under

 42 U.S.C. § 1983. (ECF No. 2). Plaintiff’s Amended Complaint was filed on March 12, 2020.

 (ECF No. 15). A Second Amended Complaint was filed on April 20, 2020. (ECF No. 25).

        Currently before the Court is Plaintiff’s Motion to Subpoena/Request Documents (ECF

 No. 31). In the motion, the Plaintiff seeks a subpoena requiring the production of certain medical

 records from Mercy Medical Center.

        The Court, being well and sufficiently advised, finds that the medical records are relevant

 to Plaintiff’s claims and therefore the motion should be, and hereby is GRANTED. The Clerk is

 directed to issue a subpoena to Mercy Medical Center, 7301 Rogers Ave., Fort Smith, Arkansas

 72903. The subpoena should require the production of the following:

        All records, whether print or electronic, regarding the care, treatment, and diagnosis

 of David Conrad Alverson, Sr. from January 8, 2020 until January 13, 2020.

        The subpoena should be served by certified mail, return receipt requested. The records

 shall be produced by June 10, 2020, with an affidavit from the records keeper to authenticate the

 records. The records should be delivered to the United States District Court, Western District of

 Arkansas, Pro Se Office, 35 East Mountain, Room 510, Fayetteville, Arkansas 72701.




                                                 1
Case 2:20-cv-02017-PKH-MEF Document 36             Filed 05/20/20 Page 2 of 2 PageID #: 124



 Alternatively, the records can be submitted electronically at FSM_Info@arwd.uscourts.gov.

        IT IS SO ORDERED this 20th day of May 2020.

                                                   /s/ Mark E. Ford
                                                   HON. MARK E. FORD
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
